Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 16, 2017

The Court of Appeals hereby passes the following order:

A17A1453. AMOANIWAH YEBOA JOANNA v. HOI KOK AU.

      This case originated as a dispossessory proceeding in Magistrate Court.
Following an adverse ruling, defendant Amoaniwah Yeboa Joanna appealed to the
Superior Court. The Superior Court also ruled in favor of the plaintiff, and Joanna
filed this direct appeal from the Superior Court’s order. We lack jurisdiction.
      Because the Superior Court’s order disposed of a de novo appeal from a
Magistrate Court decision, Joanna was required to follow the discretionary appeal
procedure. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367
(454 SE2d 175) (1995). Joanna’s failure to follow this procedure deprives us of
jurisdiction to consider this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/16/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.